Citation Nr: 0944906	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-39 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1958 to January 
1961 and from December 1963 to October 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claim for 
service connection for tinnitus.

In the March 2005 rating decision, the RO also denied the 
claim for bilateral hearing loss filed by the Veteran.  
However, he did not perfect an appeal of that additional 
claim by filing a substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2009).  Therefore, that claim is 
not before the Board at this time.

In the February 2006 rating decision, the RO granted the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD) and assigned a 30 percent disability 
rating.  Following receipt of a notice of disagreement with 
the initial rating assigned, the RO issued a statement of the 
case in July 2007.  However, the Veteran did not perfect an 
appeal of that additional claim by filing a substantive 
appeal (e.g., VA Form 9 or equivalent statement).  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  
Therefore, that claim is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of tinnitus.

2.  There is probative medical evidence against a link 
between the Veteran's current diagnosis of tinnitus and his 
period of active military service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letter from the agency of original jurisdiction 
(AOJ) to the Veteran dated in January 2005.  That letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence that the VA would seek to provide; 
and (3) informing him about the information and evidence that 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in March 2005, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice by readjudicating the case by way of the 
September 2006 SOC and July 2007 SSOC.  Therefore, since the 
VA cured the timing error and because the Veteran did not 
challenge the sufficiency of his notice, the Board finds that 
the VA complied with its duty to notify.  In essence, the 
timing defect in the notices has been rectified by the latter 
readjudications.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), service personnel records (SPRs), 
VA treatment records, and a VA medical examination.  The 
Veteran has submitted personal statements, and private 
medical evidence.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records, 
nor has he indicated that such records exist.  Therefore, the 
Board concludes that the duty to assist the Veteran in 
gathering information to advance his claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which 
began during his military service.  See the Veteran's 
statement of May 2004, and substantive appeal (VA Form 9) of 
November 2006.  

As noted above, the first requirement for a service 
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
The first medical evidence is a VA medical treatment record 
from April 2001 which indicates that the Veteran was 
experienced ringing in the ears at that time, and had for 
some time.  A private treatment record dated January 2004 
signed by Dr. Kattner also indicated that the Veteran 
currently experiences tinnitus.  As noted above, the Veteran 
has also indicated that he experiences tinnitus.  Tinnitus is 
a type of disorder associated with symptoms capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
As such, the Veteran has provided competent evidence that he 
is currently experiencing tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
tinnitus was caused by exposure to loud artillery and 
mechanical noises.  See the private treatment record of Dr. 
Kattner dated in January 2004.  In addition, the Veteran has 
indicated that he experienced exposure to combat due to 
rocket and mortar attacks, which also caused him to 
experience acoustic trauma.  See the Veteran's November 2006 
VA Form 9.  The Veteran is competent to testify as to 
experiencing acoustic trauma in service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).  The Board notes that the Veteran has been 
diagnosed with PTSD in February 2006, and the Veteran's SPRs 
and DD Form 214 both confirm service in Vietnam.  
Furthermore, the Veteran has provided a commendation letter 
from his commanding officer for service in a "Combat Area," 
which also states that he served under "extremely hazardous 
conditions...  [with] the constant threat of mortar attacks 
[and] where claymore mines were frequently exploded."  With 
the award of the commendation letter as well as service 
connection for PTSD, the Board concludes that the Veteran's 
contentions regarding acoustic trauma are to be granted the 
combat presumption.  See 38 U.S.C.A. § 1154(b), 38 C.F.R. § 
3.304(d).  Given the combat presumption granted to the 
Veteran in these circumstances, as well as the evidence 
corroborating the Veteran's statements, the Board concludes 
that the Veteran suffered acoustic trauma during an in-
service incident.

The third, and in this case determinative, requirement for 
any service-connection claim is the existence of a causal 
connection (nexus) between the in-service event and the 
Veteran's current disability.  Shedden v. Principi, 381 F.3d 
at 1167.  The medical evidence of record on this 
determinative issue of nexus includes one favorable medical 
opinion and one unfavorable medical opinion.  In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable medical opinion, Dr. Kattner appears to 
be qualified to render such an opinion.  This opinion 
indicates that the Veteran experiences tinnitus which began 
"in service in Vietnam," and that "[b]y history this 
occurred early in his military career and has persisted."  
Thus this opinion indicates a link between the Veteran's 
service and his current tinnitus.

As to the negative opinion, in February 2005 a VA medical 
examiner, after examining the Veteran and reviewing the 
Veteran's medical treatment records, opined that "it is my 
opinion that this Veteran's present hearing impairment and 
tinnitus are not related to acoustic trauma during military 
service."  The examiner concluded this "based on the 
[case]-file evidence which was negative for hearing loss or 
tinnitus during military service."  The VA medical examiner 
reviewed the Veteran's service treatment records from both 
periods of service, noting that the Veteran's "[h]earing 
threshold testing from 1963 and again at separation in 1966 
indicated hearing within normal limits bilaterally."  The VA 
medical examiner also noted that after service, the Veteran 
was "occasionally exposed to construction noise," and that 
the Veteran had a history of target shooting.  This 
particular opinion was thorough, supported by an explanation, 
based on a review of the claims file, and supported by the 
evidence of record which first showed treatment for tinnitus 
over 35 years after discharge from service.   

The Board finds that the VA examiner's opinion more probative 
than the favorable opinion.  First, the opinion rendered by 
Dr. Kattner appears to be based purely on testimony provided 
by the Veteran.  Medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (where the Court rejected 
a medical opinion where there was no indication the physician 
offering the opinion had reviewed the Veteran's STRs or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis).  But the Court has held that VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  In this 
respect, the Board rejects the Veteran's reported history of 
tinnitus since service.  The STRs do not record any tinnitus, 
and post-service medical evidence fails to reveal any record 
of tinnitus after service until over 30 years after discharge 
from service.     

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000). Review of the 
claims folder is significant since opinions provided are 
based on the correct facts.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  But a lack of review of a VA claims file does 
not render a medical opinion incompetent.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the 
present case, review of the claims folder is significant, 
because the February 2005 VA examiner clearly cited the 
Veteran's lack of a diagnosis during service and many years 
thererafter. Postservice exposure to ascostic noise was also 
noted.  As such, the opinion outweighs the private medical 
opinion. 

Significantly, the Board finds that the opinion from the VA 
examiner denying the existence of a nexus is more probative 
than the positive opinion of the Veteran's private 
physician.  The medical evidence of record simply provides 
more support for the negative opinion of the VA examiner, 
indicating tinnitus that began decades after service with no 
connection to service.  The Board emphasizes that although 
the Veteran is competent to report any symptoms of tinnitus 
that he previously or currently has, he is not competent to 
render an opinion as to the medical etiology of his tinnitus, 
absent evidence showing that he has medical training or 
expertise.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated a number of times that his tinnitus 
began during his military service and continued to the 
present.  See the Veteran's statement of May 2004.  The 
Veteran is competent to report experiencing tinnitus in 
service and thereafter.  See Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's medical 
record is negative for any complaints or records of tinnitus 
until April 2001, many years post-service.  The Board also 
notes that the Veteran's STRs record denials of the Veteran 
experiencing any ear trouble during service and at the time 
that of his final separation from service.  See the reports 
of medical history signed by the Veteran in April 1958, 
December 1960, January 1961, and October 1966.  Finally, 
there are private treatment records of physical examinations 
from February 1993, August 1993, and January 1995, which do 
not note any experience of tinnitus.  In fact, they note that 
the Veteran's ears were normal at the time.

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over 30 years thereafter, 
and given the weight of the medical evidence against such a 
claim.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  With all 
of the evidence presented by the record taken into account, 
the Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


